Citation Nr: 0209043	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-37 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for service-connected 
hearing loss, currently evaluated as 20 percent disabling.  

(The question of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March to August of 
1945, from June 1949 to January 1970, and from February 1991 
to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating action which denied the 
veteran's claims for a total disability rating for individual 
unemployability, and a rating in excess of 10 percent for his 
service-connected bilateral hearing loss.  The veteran 
appealed, and in January 1998, the Board remanded the claims 
for additional development.  

The Board is undertaking additional development on the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

In December 1997, a hearing was held at the Board before C. 
W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).




FINDING OF FACT

The veteran is shown to have level V hearing in his left ear, 
and level V hearing in his right ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.7 (2001); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 

(1991).  In this case, although the RO did not have the 
benefit of the explicit provisions of the VCAA at the time of 
the decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's August 1995 decision that the 
evidence did not show that the criteria had been met for a 
rating in excess of 10 percent for service-connected hearing 
loss.  In June 2000, the RO notified the appellant that the 
criteria for a 20 percent rating for hearing loss, and no 
more, had been met.  That is the key issue in this case.  The 
rating decision, as well as the statement of the case (SOC), 
and supplemental statements of the case (SSOC's) have kept 
the appellant informed the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision, SOC and SSOC's sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claim or that might be pertinent to the bases of the denied 
claim.  The RO also requested and obtained VA medical 
records, and has obtained the veteran's service medical 
records from the National Personnel Records Center.  Non-VA 
medical records, and the veteran's VA vocational 
rehabilitation files, have also been associated with the 
claims files.  VA examinations covering the disability in 
issue have been performed.  In December 1997, the veteran was 
afforded a hearing.  In March 1998, pursuant to the Board's 
January 1998 remand, the RO wrote to the veteran and 
requested that he identify all health care providers who had 
treated him for hearing loss since July 

1996.  There is no record of a reply that was responsive to 
this letter.  The veteran and his representative have not 
argued that any further development is warranted.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

The Board first notes that during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 

Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
severity of hearing loss disability is ascertained, for VA 
rating purposes, by application of the criteria set forth at 
38 C.F.R. § 4.87 of VA's Schedule.  Under these criteria, the 
degree of disability for service-connected hearing loss 
disability is determined by application of a rating schedule 
that establishes eleven auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (as in effect 
prior to June 10, 1999); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (as in effect June 10, 1999 and thereafter).  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2001).  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  In order to 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essential normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  

In November 1994, service connection was granted for hearing 
loss, evaluated as noncompensable, with an effective date of 
June 1, 1991.  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c). The veteran subsequently 
filed a claim for an increased rating, and in August 1995, 
the RO denied the claim.  In June 2000, the RO increased the 
veteran's rating for hearing loss to 20 percent.  However, 
since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the case at hand, the Board has used the audiometric 
findings obtained during an April 2000 VA examination, which 
is the most recent examination report, in evaluating the 
veteran's disability.  That report revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
65
60
55
 LEFT
N/A
60
65
65
55

These results show an average decibel loss of 60 in the right 
ear, and 62 in the left ear.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
72 percent in the left ear.  The diagnosis was moderate to 
moderately severe SNHL (sensorineural hearing loss), 
bilateral, and fair word recognition, bilateral.   

These results show that the veteran's hearing in his left and 
right ears is consistent with level V hearing.  See 38 C.F.R. 
§ 4.85.  As such, a 20 percent evaluation, and no more, is 
warranted.  Id., Tables VI and VII.

However, the Board's analysis is not yet complete, as the 
revised criteria provide that where, as here, the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 dB or more, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  When the April 2000 audiological examination 
results are applied to Table VI, a level V designation 
results for each ear.  See 38 C.F.R. § 4.85, Table VI.  When 
the results are applied to Table VIa, a IV designation 
results in each right ear.  See 38 C.F.R. § 4.85, Table VIa.  
Therefore, the greater designation, level V for each ear will 
be utilized.  Karnas.  Applying these findings to Table VII 
shows that a 20 percent evaluation, and no more, is 
warranted.  38 C.F.R. § 4.85, Table VII.  The Board further 
notes that as this report is the most recent report of 
record, it is assigned more probative weight when considering 
the veteran's current symptoms.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, and in any event, a more 
favorable result is not obtained when the results of the 
October 1994, July 1996 or April 1998 VA examination reports 
are applied to both the new and the old versions of the 
ratings schedule.  

As a final matter, in Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents of testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO's conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected hearing loss, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The Board finds that the medical evidence, 
together with the vocational rehabilitation records and other 
evidence of record, does not show that the veteran's 
bilateral hearing loss presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Although the 
Board has considered the veteran's arguments, the record does 
not present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.


		
	C. W. SYMAMNSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

